Citation Nr: 1504043	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to a TDIU.

In March 2010, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In a March 2011 Board decision, the Board remanded the case for further evidentiary development.  In a June 2012 supplemental statement of the case (SSOC), the RO denied the claim listed above, and the case is back before the Board for further appellate proceedings.

Following the issuance of the June 2012 SSOC, the Veteran submitted additional evidence with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in September 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains private treatment records from Dr. S. G. dated from August 2014 to December 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The issue of entitlement to vocational rehabilitation has been raised by the record in the May 2011 VA examination report, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased disability ratings for the Veteran's service-connected right knee disabilities have been raised by the record in the Veteran's March 2010 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 30 percent rating for lateral collateral ligament laxity of the right knee and a 10 percent rating for limitation of motion of the right knee.  His combined disability evaluation is 40 percent.  He has various other non-service connected disabilities, to include a cervical spine disability and amputation of multiple digits of both hands.

In a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran indicated that he last worked as a high school janitor in August 2005, and his service-connected right knee disability prevented him from securing or following a substantially gainful occupation.  In VA Forms 21-4192, Requests for Employment Information in Connection with Claim for Disability Benefits, dated in July 2007, the Veteran's past employers at Wal-Mart and the local high school indicated that the Veteran stopped working due to his right knee disabilities.  His employer at Wal-Mart indicated that the Veteran's right knee disability hampered his productivity.  She noted that she made allowances for his disability, but he had much difficulty performing his job.  His employer at the local high school indicated that the Veteran's doctor limited the amount of time he could stay on his feet and perform weed-eating due to his right knee disability.  His employer indicated that as the Veteran's problem became more severe, he could no longer meet the job requirements of the position.

There are several opinions of record regarding the Veteran's employability.  In a private vocational evaluation dated in March 2006, Dr. R. G. opined that there were few jobs in the economy that the Veteran could realistically be expected to perform.  He indicated that due to the Veteran's nonservice-connected loss of use of his hands, he would have significant limitations and difficulty performing any sedentary work.  Dr. R. G. also opined that the Veteran's limited ability to stand and walk, due to his service-connected right knee disability and his nonservice-connected cervical spine disability, further limited his possible vocational options.  In October 2006, the Social Security Administration (SSA) granted the Veteran's disability benefits claim based on his diagnoses of chronic cervical pain, amputation of multiple digits of both hands, and early degenerative joint disease of the right knee with a meniscal tear.  In a VA examination dated in December 2007, the examiner opined that the Veteran's service-connected right knee disabilities prevented him from being gainfully employed for heavy duty work, but not for light duty work.

Pursuant to the March 2011 Board remand, the Veteran was afforded another VA examination in May 2011 for his right knee disabilities.  The May 2011 VA examiner noted that the Veteran's post-service work history included a job as a laborer at a saw mill; a job unloading trucks and stocking shelves at Wal-Mart; and a job as a janitor at a high school.  The examiner noted that all of these jobs involved prolonged standing and walking.  The Veteran reported that he retired from his job as a janitor on the advice of his doctor due to problems with his right knee, amputated fingers, and back.  The Veteran reported that in his most recent work as a janitor, his right knee problems prevented him from engaging in heavy lifting, weed-eating, and frequent walking to sweep and mop the floors.  The examiner noted that the Veteran could possibly work at a job without ambulation, such as sitting at a desk; however, he could not work at a job where he was required to ambulate.  The examiner further noted that the Veteran only had training for unskilled labor jobs, all of which required ambulation.  The examiner noted that in order to work at a sedentary job, the Veteran would require vocational training.  The examiner also indicated that the Veteran would not be able to operate a keyboard due to his nonservice-connected bilateral hand condition, and would have trouble with prolonged sitting due to his nonservice-connected back condition.  The examiner concluded that the Veteran could no longer work in his previous unskilled occupations because he was unable to ambulate due to his service-connected right knee disabilities.

Moreover, following the May 2011 VA examination, the Veteran submitted private treatment records indicating that the Veteran's right knee disability may have worsened.  See private treatment records from Dr. S. G. dated from March 2013 to December 2014.  Specifically, in April 2013, the Veteran underwent a right knee scope with partial medial and lateral meniscectomies, chondroplasty medial condyle.  In light of this information, it remains unclear if the Veteran's service-connected right knee disabilities have worsened since the time of his most recent May 2011 VA examination and thus affect his employability beyond that contemplated by the VA examiner.  Therefore, a remand is necessary in order to afford the Veteran an appropriate VA examination in order to determine the impact his service-connected right knee disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Where, as here, the Veteran's service-connected disabilities do not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b). Here, the Board finds that the provisions of 38 C.F.R. § 4.16(b) have been met, and therefore the case should be referred to the VA Director for Compensation and Pension Service for extra-schedular consideration.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, provide the claims file to an appropriate medical professional who is qualified to offer a single opinion regarding whether the Veteran is unemployable.  The examiner should review the claims file and then offer an opinion as to whether the Veteran's service-connected right knee disabilities at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.
   
If the Veteran's service-connected right knee disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.
      
In rendering the opinion, the examiner should address any findings from previous VA examinations and treatment records, to include the March 2006 findings from Dr. R. G. and the May 2011 VA examination findings.
      
      All opinions expressed should be accompanied by a 
      supporting rationale.

3.  The AOJ should undertake any other development it determines to be warranted.

4.  Then, the AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration; that threshold determination must be supported with a full statement as to the Veteran's service-connected right knee disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. 
§ 4.16(b).

5.  After the development has been completed, adjudicate the claim for TDIU. If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






